OPINION ON REHEARING Roe, C.J. Claimant brought this claim seeking compensation for losses incurred by reason of a wrongful discharge from his employment with Respondent. On June 15, 1981, we rendered an opinion granting Claimant a gross award of $45,000.00 and reserved judgment on the issue of medical and hospitalization insurance as a proper item of damages pending oral argument. Claimant moved for reconsideration of our determination with respect to the issue of mitigation, and oral argument was subsequently held on both issues. We deal first with the mitigation issue. Claimant does not contend that we misstated the law on the issue but disputes our application of the law to the facts on record. Upon careful reexamination of the record we agree with Claimant and find that he did in fact meet his duties with respect to mitigation. It has previously been stipulated that Claimant would have received a gross salary of $78,355.40 had he been continuously employed by Respondent during the period he was wrongfully laid off. After accounting for our earlier award in the gross amount of $45,000.00, Claimant is due the gross balance of $33,355.40 plus $100.00 inadvertently unaccounted for due to a mathematical error in the last paragraph of the opinion. (Claimant’s previous net award was actually based on only the gross amount of $44,900.00). The second issue was whether or not Claimant is entitled to be reimbursed for health insurance benefits which would have been paid by the Respondent during the period of the wrongful layoff. In an effort to mitigate his losses Claimant purchased other health insurance which he said cost him $3,929.22 more than what he had been paying while employed by the Respondent. Additionally, Claimant seeks $4,321.80 as compensation for out-of-pocket medical expenses incurred which he stated would not have been incurred had his insurance paid for by the Respondent been in effect. Claimant argues that payment of such costs is necessary in order that he be made “whole” for what he lost by reason of the Respondent’s actions and cites several cases as authority for his position. It is the Respondent’s position that the statute providing the remedy for Claimant, section lib of the Personnel Code (Ill. Rev. Stat., ch. 127, par. 63blllb), provides only for back wages to be paid to Claimant. Said statute provides that Claimant should receive “full compensation” but does not expressly include insurance benefits. Respondent cited Shimeall v. State (1979), 32 Ill. Ct. Cl. 760, 763, wherein we stated as follows: “While the guideline furnished by the Circuit Court of Sangamon County, Illinois, to this Court sets forth that Claimant is entitled to full back salary and benefits, to date, this Court has never included in back salary and benefit awards, any sum for the State’s contribution to the employees’ group hospital and life insurance coverage. This part of the claim is denied.” Because Claimant is not entitled to be compensated for the insurance, it follows, Respondent argues, that he is not entitled to recover for out-of-pocket medical expenses either. After much consideration we are of the opinion that deprivation of health insurance occasioned by a wrongful layoff can give rise to compensable damages in this Court. Health insurance is a significant benefit given to employees of the Respondent by reason of their employment and where an employee has been wrongfully laid off he has been wrongfully deprived of that benefit. It is clearly a foreseeable naturally occurring loss caused by the wrongful actions of the employer. Regardless of whether the coverage can be modified or even discontinued unilaterally at any time by the employer, if it was in effect during the period of wrongful layoff and the employee shows that, but for the wrongful layoff, he would have been entitled to the benefit, he may have suffered a loss. Shimeall, supra, gives no rationale for its disallowance other than that to date insurance had never been factored into back pay awards. Insofar as Shimeall purports to disallow this loss as a potential compensable item of damage it is overruled. However, just as the Claimant has an obligation to make reasonable efforts to mitigate the loss of the salary element of damage in this type of cause of action, we hold that he has a similar obligation to mitigate his losses with respect to loss of health insurance benefits also. In arriving at the amount of damages, we will be concerned not only with what the Claimant shows were the additional costs borne by him because he was deprived of health insurance coverage during the period of his being laid off, but also the extent of his efforts to mitigate these costs. If, as in the case at bar, mitigation is in the form of purchasing a substitute health care insurance policy, necessarily inquiry will have to be made as to the comparability of the coverage of the substitute policy to the coverage provided by the Respondent in effect during the layoff period, and in certain cases the comparability of cost of the substitute policy with costs of policies providing similar coverage which were available to the Claimant in the market. Because of the nature of this element of damage, decisions will be made on a case-by-case basis according to a standard of reasonableness in view of the circumstances, as are determinations with respect to the loss of the salary aspect of the claim. Additionally, we wish to make clear that it is not our intent to foster lengthy and complex litigation over this issue and we view it as one which can be significantly narrowed by stipulation and often settled in the entirety. Turning to the record in this case, we find that while the Claimant clearly preserved the issue, the evidence offered is lacking in many respects. Although the transcript contains several pages of Claimant’s own testimony on direct and cross-examination, the testimony elicited was vague and ambiguous. Although there was some discussion of policies and premiums, neither side introduced a policy into the record. Claimant offered nothing in the way of a receipt for a claimed cost nor was there any itemization of any expenses incurred for coverage or noncovered items. Claimant’s counsel stated at the hearing that he believed the relevant material was in discovery and, in response to the commissioner’s inquiry as to whether or not it was filed with the Court, stated that if any of the discovery was filed, it was filed. It was not filed. In view of this being the first case to recognize that deprivation of health insurance benefits can give rise to compensable damages we feel that the Claimant should be afforded another opportunity to pursue this portion of his claim. Therefore we hereby allow him 30 days from the date of this opinion within which to request a new hearing on this issue only. Claimant is hereby awarded the gross sum of $33,455.50 plus appropriate additions for employer contributions to employee retirement and/or FICA, and less appropriate deductions and withholdings for employee contributions to employee retirement and/or FICA as well as Federal and State taxes, all as set forth more fully in the Appendix attached hereto and hereby made a part hereof. This award is not to be withheld pending disposition of the insurance issue if it can be paid prior to our disposition of that issue. APPENDIX A Identification of State Contributions and Deductions from Back Salary Award. To the State Employees’ Retirement System: [[Image here]] Employees’ Retirement System 208.29 Employee’s contribution to FICA _.0(3 State’s contribution to State Employees’ Retirement System 190.07 State’s contribution to FICA JOO To Illinois State Treasurer to be remitted to Internal Revenue Service: Claimant’s Federal Income Tax 6691.10 To Illinois Department: Claimant’s Illinois Income Tax 836.39 To the Claimant: Net salary 25719.72 Total award $33,645.57 ORDER Holderman, J. This cause coming before the Court on the joint stipulation of the Claimant and the Respondent, and the Court being fully advised finds: Pursuant to a previous opinion of this Court in this matter, the parties have agreed to an amount due to the Claimant. The Claimant is due from the State the sum of $7,132.28 because of a wrongful discharge. It is hereby ordered that the sum of $7,132.28 be paid Claimant as reimbursement for expenses incurred in connection with health insurance during the time of the Claimant’s wrongful discharge. It is further ordered that this award be paid in full, final and complete satisfaction of all claims arising from the Claimant’s wrongful discharge.